Per curiam.
This disciplinary matter is before the Court on the petition of Mary Willis Bast for the voluntary surrender of her license. In her *241petition, Bast admits that in handling the closing of the sale of real property on behalf of a lender, she paid out over $108,000 to two entities without receiving proper documentation authorizing the payment to the entities. Bast admits her conduct violated Rule 1.1 of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 1.1 is disbarment.
Decided February 13, 2006.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Goodman, McGuffey, Lindsey & Johnson, Joe D. Jackson, for Bast.
We accept Bast’s petition and the voluntary surrender of her license, which is tantamount to disbarment. It is hereby ordered that the name of Mary Willis Bast be removed from the rolls of persons authorized to practice law in the State of Georgia. Bast is reminded of her duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.